DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of claims
The amendment filed on 4/22/2021 is acknowledged. Claims 1, 10-11, 13, and 15-16 are amended. Claim 9 is canceled. Currently, claims 1 and 10-16 are pending in the application.
Previous 112(f)/claim interpretation and 112(b) rejection are withdrawn in view of the above amendment.
Previous 112(d) rejection of claim 9 is withdrawn in view of the cancelation of the claim.
Previous 112(d) rejection of claims 10-11 and 12-15 is maintained since the above amendment is insufficient to overcome the rejection. 
Previous prior art rejections are modified to address the above amendment.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

This application, which discloses and claims only subject matter disclosed in prior Application No. 12/887,121, filed 9/21/2010, and foreign priority EP09174793 appear to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application and foreign priority, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Accordingly, the effective filing date of the instant application is considered to be the filing date of the instant application, or 3/23/2017.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 1 recites “a solar concentrator that, in response to receiving one or more photovoltaic cells from a manufacturing process in an unilluminated state, illuminates the one or more photovoltaic cells such that the one or more photovoltaic cells receive a time integrated irradiance equivalent to at least 10 hours of solar illumination, the solar concentrator increasing the irradiance of solar illumination on the one or more photovoltaic cells by a factor of 2 to 5, the one or more photovoltaic cells comprising semiconductor wafers” in lines 2-9, and “a light source illuminating the one or more photovoltaic cells during the annealing, the annealing in response to illuminating the one or more photovoltaic cells” in lines 13-15.
Applicant has no support for the limitations in the originally filed disclosure. Applicant describes “in another example the illumination module includes a solar concentrator that irradiates the one or more photovoltaic cells in sunlight for at least 10 hours, and the solar 
Claims 10-16 are rejected on the same ground as claim 1.
Claim 11 recites “the light source illuminating the one or more photovoltaic cells comprises illuminating the one or more photovoltaic cells with a light source that simulates light from the sun”. Applicant does not have support for the light source being a light source that simulates light from the sun in the embodiment that uses a solar concentrator.

For the purpose of this office action, the functional language such as recitations “that in response to receiving one or more photovoltaic cells from a manufacturing process in an unilluminated state, illuminates the one or more photovoltaic cells such that the one or more photovoltaic cells receive a time integrated irradiance equivalent to at least 10 hours of solar illumination” and “that anneals the one or more photovoltaic cells at a temperature above 130 degrees Celsius for a minimum of 10 minutes, a light source illuminating the one or more photovoltaic cells during the annealing, the annealing in response to illuminating the one or more photovoltaic cell” in claim 1 is interpreted as the intended use of the apparatus, more specifically the intended use of the solar concentrator and the controllable heater, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
As amended, claim 1 recites “a solar concentrator … illuminates the one or more photovoltaic cells” in lines 2-6 and “a light source illuminating the one or more photovoltaic cells” in lines 13-14. The recitations render the claim indefinite for the following reasons. First of all, it is unclear whether the light source is part of the claimed apparatus. Secondly, it is unclear if the solar concentrator is the same or different from the light source since the concentrator and the light source are both illuminating the one or more photovoltaic cells.
Claims 10-16 are rejected on the same ground as claim 1.
Claim 13 depends on claim 1 and recites “wherein the controllable heater annealing the one or more photovoltaic cells for a minimum of 10 minutes while illuminating the one or more photovoltaic cells comprises the solar concentrator illuminating the one or more photovoltaic cells while the controllable heater anneals the one or more photovoltaic cells such that the one or more photovoltaic cells receive a time integrated irradiance equivalent to at least 10 minutes of solar illumination” in lines 2-7. First of all, there is insufficient antecedent basis for the limitation “the controllable heater annealing the one or more photovoltaic cells for a minimum of 10 minutes while illuminating the one or more photovoltaic cells” in the claim. Secondly, the metes and bounds of the recitation cannot be determined. For the purpose of this office action, the functional language as such limitation is construed as the intended use of the controllable heater.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 10-11 and 13-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 9-11 and 13-15 further limits the functions of the apparatus, but fails to further limit the subject matter of the claimed apparatus structurally.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 10-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dahlberg (US Patent 4,291,191), or in the alternative, under pre-AIA  35 U.S.C. 103(a) as being obvious over Dahberg (US Patent 4,291,191) in view of Guha et al. (US Patent 4,555,586).
Regarding claims 1 and 16, Dahlberg discloses an apparatus comprising:
a solar concentrator (see light 11 and concentrator plate/disc 1 in figs. 1-3), wherein the concentrator increases the irradiance of the solar illumination on the one or more photovoltaic cell (2 and 6-8 in fig. 1, 2, 8 and 12-13 in fig. 2, 2 and 13 in fig. 3) by a factor of 4 (see embodiments 2-3) and 5 with the aid of a Fresnel lens (see embodiment 2), and the one or more photovoltaic cells comprises semiconductor wafers (see figs. 1-3 and embodiments 1-3); and 
a solar concentration device (see glass plate/disc 1 with elevation 3 in figs. 1-3, or Fresnel lens described in embodiment 2).
Plate/disc 1 having concentration factor and Fresnel lens are concentration devices, which read on Applicant’s claimed a controllable heater comprising a solar concentration device as claimed in claims 1 and 16. 
Dahlberg discloses all the structural limitations of the claimed apparatus. The reference is deemed to be anticipatory. Recitations “that, in response to receiving one or more photovoltaic cells from a manufacturing process in an unilluminated state, illuminates the one or more photovoltaic cells such that the one or more photovoltaic cells receive a time integrated irradiance equivalent to at least 10 hours of solar illumination” and “that anneals the one or more photovoltaic cells at a temperature above 130 degrees Celsius for a minimum of 10 minutes, a light source illuminating the one or more photovoltaic cells during the annealing, the annealing in response to illuminating the one or more photovoltaic cells” are directed to the intended use of 
Alternatively, Dahlberg does not teach the intended use of apparatus, in which the concentrator is being used “that, in response to receiving one or more photovoltaic cells from a manufacturing process in an unilluminated state, illuminates the one or more photovoltaic cells such that the one or more photovoltaic cells receive a time integrated irradiance equivalent to at least 10 hours of solar illumination” and the controllable heater is being used to  “anneal the one or more photovoltaic cells at a temperature above 130 degrees Celsius for a minimum of 10 minutes,  a light source illuminating the one or more photovoltaic cells during the annealing, the annealing in response to illuminating the one or more photovoltaic cells”.
Guha et al. also teaches using an apparatus for restoring the efficiency by removing defects of the photovoltaic cells once or twice a year at an exposed temperature of approximately 200oc for periods of several hours (see paragraph bridging cols. 14 and 15). Once a year is a 12 months period for the photovoltaic cell (10) to receive solar illumination. Twice a year is about 6 months for the photovoltaic cell (10) to receive solar illumination. 6 months and 12 months are right within the claimed range of at least 10 hours of solar illumination, 200oC is right within claimed range of above 130 degrees Celsius. Several hours is right within the claimed range of a minimum of 10 minutes. Guha et al. also teaches performing an evaluation of the photovoltaic cells from a manufacturing process in an illuminated state (see col. 12, line 13 through col. 14, line 63).
It would have been obvious to one skilled in the art at the time of the invention was made to have used the apparatus of Dahlberg by using the solar concentrator in response to receiving one or more photovoltaic cells from a manufacturing process in an unilluminated state, 
Regarding claim 10, Dahlberg or modified Dahlberg discloses all the structural limitations as in claim 1 above, wherein Dahlberg teaches using sun light (see col. 1, line 42, embodiment 2).
Regarding claim 11, Dahlberg or modified Dahlberg discloses all the structural limitations as in claim 1 above, wherein Guha et al. teaches using artificial light (see white light flux of approximately 100MW/cm2 described in col. 12, lines 36-37). 
Regarding claim 12, Dahlberg or modified Dahlberg discloses an apparatus as in claim 1 above, wherein Dahlberg teaches the semiconductor wafer comprises single crystal wafer (see monocrystalline silicon plate described in col. 2, line 18, or embodiment 1, fig. 1) or polycrystalline wafer (see polycrystalline silicon described in col. 2, lines 24-25, embodiment 3, fig. 3). 
Regarding claims 13 and 15, Dahlberg discloses all the structural limitation of the apparatus as in claim 1 above. Recitations directed to illuminating and annealing are intended uses of the apparatus. Said recitations do not differentiate apparatus claims from prior art.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The apparatus of Dahlberg is fully capable of being subjected to such uses.
Regarding claim 14, Dahlberg or modified Dahlberg discloses an apparatus as in claim 1 above, wherein Dahlberg shows the one or more photovoltaic cells are in a manufactured state capable of producing electricity when illuminated (see figs. 1-3, embodiments 1-3). 
Regarding claim 16, Dahlberg or modified Dahlberg discloses an apparatus as in claim 1 above, wherein the one or more photovoltaic cells are annealed using a solar concentration device (see claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Alternatively, claims 1 and 10-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guha et al. (US Patent 4,555,586) in view of view Dahberg (US Patent 4291191).
Regarding claims 1, 12 and 16, Guha et al. discloses an apparatus for restoring efficiency of a photovoltaic cell, the apparatus comprising a transparent cover (52, fig. 5, col. 16, lines 19-20) and light energy passes through the transparent cover and strikes the photovoltaic device (10) such that the photovoltaic device is annealed at low temperature in a hot module configuration (see fig. 5, col. 16 lines 36-47). Guha et al. also teaches combining two heating techniques (e.g. hot module – or front heater - as shown in fig. 5 and an electrical heater 60 – or back heater - as shown in fig. 6 and described in col. 17, line 17 through col. 18, line 20; see col. 18, lines 21-39).  As such, in the apparatus of combining two heating techniques of Guha et al., the photovoltaic device (50) is illuminated by a light source with a transparent cover (52), and an annealing module including transparent cover (52) and a heater anneal the photovoltaic device (10), 
Guha et al. does not explicitly show an illumination module that produces the light energy in fig. 5 nor fig. 6. However, Guha et al. teaches white light flux of approximately 100 MW/cm2 in an evaluation (see col. 12, lines 36-37). It is noted that white light flux of approximately 100 MW/cm2 is not a natural solar light, therefore it must be generated by an illumination module (or a light source).
It would have been obvious to one skilled in the art at the time the invention was made to modify the apparatus of combining two heating techniques of Guha et al. by including an illumination module producing light energy (or white light flux of approximately 100 MW/cm2) during an evaluation, because Guha et al. explicitly suggests doing so.
Guha et al. teaches using glass or other similar for the transparent cover (52, see col. 16, lines 32-33). Guha et al. does not explicitly teach the transparent cover to be a solar concentrator to increase the irradiance of solar illumination by a factor of 2 to 5; nor do they teach the one or more photovoltaic cells comprising semiconductor wafers, wherein the semiconductor wafer comprises one of a single crystal wafer and a polycrystalline wafer. 
Dahlberg teaches using photovoltaic cells comprising semiconductor wafer (or semiconductor disc or plate described throughout the reference and shown in figs. 1-3), wherein the semiconductor wafer comprises single crystal wafer (see monocrystalline silicon plate described in col. 2, line 18, or embodiment 1, fig. 1) or polycrystalline wafer (see polycrystalline silicon described in col. 2, lines 24-25, embodiment 3, fig. 3). Dahlberg also teaches a photovoltaic cell (or a solar cell) having a transparent plate cover (1, see figs. 1-3) having a 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the apparatus of Guha et al. by using semiconductor wafer for the one or more photovoltaic cells (10) as taught by Dahlberg, because such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). In addition, it would have been obvious to one skilled in the art at the time of the invention was made to modify the apparatus of modified Guha et al. by using a solar concentrator (or glass plate cover 1) with concentrating factor of 4 as taught by Dahlberg as the transparent cover, because Dahlberg teaches using such concentrator would increase the degree of efficiency of the photovoltaic cells and Guha et al. explicitly teaches using glass or similar for the transparent cover. 
In such modification, modified Guha et al. teaches an apparatus comprising:
a solar concentrator (a light concentrator as taught by Dahlberg); and 
a controllable heater (e.g. two heating techniques of electrical heater taught by Guha et al. and transparent cover of glass solar concentrator having concentrating factor of 4 taught by Dahlberg);
wherein the solar concentrator illuminates the one photovoltaic cell (or device 10) with a light source, and the solar concentrator increases the irradiance of solar 
Guha et al. teaches illuminating the photovoltaic cells during an evaluation.  Guha et al. also teaches using the apparatus to perform the annealing for restoring the efficiency of the photovoltaic cells once or twice a year at an exposed temperature of approximately 100oC for a period of time as short as 15 minutes during operation or 200oC for several hours (see paragraph bridging cols. 14 and 15). Once a year is a 12 months period for the photovoltaic cell (10) to receive solar illumination. Twice a year is about 6 months for the photovoltaic cell (10) to receive solar illumination. 6 months and 12 months are right within the claimed range of at least 10 hours of solar illumination. 200oC is right within the claimed range of above 130oC and “several hours” is right within the claimed range of a minimum of 10 minutes. However, modified Guha et al. teaches all the structural limitations of the claimed apparatus, the recitations of how to use/operate the illumination module such as “in response to receiving one or more photovoltaic cells from a manufacturing process in an unilluminated state” and  “the one or more photovoltaic cells receive a time integrated irradiance equivalent to at least 10 hours of solar illumination” and how to use/operate  the anneal module such as “anneals the one or more photovoltaic cells at a temperature above 130 degrees Celsius for a minimum of 10 minutes, wherein annealing the one or more photovoltaic cells further comprises illuminating the one or more photovoltaic cells during the annealing, the annealing in response to illuminating the one or more photovoltaic cells” are directed toward intended uses of the apparatus. Said recitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim; so long as the disclosed apparatus is capable of performing the process limitations, the limitations are Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The illumination module and annealing module in the apparatus of modified Guha et al. are fully capable of being used and operated as claimed, because Guha et al. explicitly teaches doing so.
Regarding claim 10, modified Guha et al. discloses an apparatus as in claim 1 above, wherein Guha et al. discloses utilizing the radiant portion of incident solar spectrum as a source of heat in hot module (see col. 15, lines 31-33). In other words, Guha et al. teaches the illuminating the one photovoltaic cell during annealing comprises illuminating the cell directly with sun light 
Regarding claim 11, modified Guha et al. discloses an apparatus as in claim 1 above, wherein the illuminating the one photovoltaic cell comprising illuminating the one photovoltaic cell using a light source that simulates light from the sun (e.g. white light flux of approximately 100 MW/cm2, see claim 1 above).
Regarding claim 13, modified Guha et al. discloses all the structural limitations of the claimed apparatus as in claim 1 above, wherein Guha et al. teaches annealing using hot module, which performs annealing comprising solar illumination, and the annealing is performed for several hours (claim 1 above), or at least 10 minutes of solar illumination. However  the recitations of how to anneal the one or more photovoltaic cells such as “annealing the one or more photovoltaic cells for a minimum of 10 minutes while illuminating the one or more photovoltaic cells comprises illuminating the one or more photovoltaic cells while annealing of the one or more photovoltaic cells such that the one or more photovoltaic cells receive a time integrated irradiance equivalent to at least 10 minutes of solar illumination” in the instant Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The apparatus of modified Guha et al. are fully capable of being used and operated as claimed, as Guha et al. explicitly teaches doing so.
Regarding claim 14, modified Guha et al. discloses an apparatus as in claim 1 above, wherein Guha et al. teaches the photovoltaic device (10) converts light energy and produces electrical energy (see col. 16, lines 36-40) and apparatus in figs. 5-6 are in manufactured state. In other words, the one photovoltaic cell of modified Guha et al. is in a manufactured state capable of producing electricity when illuminated.
Regarding claim 15, modified Guha et al. discloses an apparatus as in claim 1, wherein Guha et al. discloses the utilizing solar light and the photovoltaic device (e.g. the portion of the photoresponsive device including heaters) receive radiant of solar energy (see col. 15, lines 31-32, claims 3, 13, 18, 27). Solar light is electromagnetic radiation and comprises the visible spectrum by the electromagnetic radiation. In other words, Guha et al. teaches the time integrated irradiance is a cumulative power of electromagnetic radiation received by the one or more photovoltaic cells and solar illumination comprises illumination in the visible spectrum by electromagnetic radiation.
Response to Arguments
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive. 
Priority
Applicant argues that prior filed Application 12/887,121 support the functional language. However, Applicant does not have support of a solar concentrator performing the claimed illuminating function.
112, sixth paragraph/claim interpretation:
Applicant’s arguments are moot since the 112, sixth paragraph is withdrawn.
112, second paragraph, rejection:
Applicant’s arguments are moot since the previous 112, second paragraph is withdrawn.
112, fourth paragraph, rejection:
Applicant argues the amendment to claims 10-11 and 13-15 added structural limitation. The examiner replies that the amendment recites the structural limitation that is also recited in claim 1. As such, the amendment does not further limit the apparatus structurally.
102(b) rejection:
Applicant argues that the examiner cites the same concentrator for illuminating and annealing functions, but Dahlberg does not disclose the annealing function of the solar concentration, therefore Applicant concludes that the reference lacks of a structure capable performing the annealing function. The examiner replies that Applicant explicitly claims a solar concentrator functions as illuminating in claim 1 and annealing (or a controllable heater) in claim 16. Dahberg also discloses a top plate 1 and bottom plate 1 (see fig. 2). Applicant has not provided any subjective evidence a solar concentrator cannot function as a controllable heater when Applicant explicitly claims so.
103 rejection of Dahlberg in view of Guha:
Applicant argues that Dahlberg and Guha combined fail to teach and disclose each element of the claimed invention because both Dahlberg and Guha teach away from Applicant’s claimed invention and the modification would change the operation of Dahlberg and render the device of Dahlberg inoperable. The examiner replies that the modification of Dahlberg in view of Guha is directed toward the intended use of the apparatus of Dahlberg, and Applicant has not provide any subjective evidence that the modification would change the operation of Dahlberg and render the device of Dahlberg inoperable.
103 rejection of Guha in view of Dahlberg:
Applicant argues that Dahlberg and Guha combined fail to teach and disclose each element of the claimed invention because both Dahlberg and Guha teach away from Applicant’s claimed invention and the modification would change the operation of Guha and render the device of Guha inoperable. The examiner replies Applicant has not provide any subjective evidence that the modification would change the operation of Guha and render the device of Guha inoperable, when Guha explicitly suggests using glass or similar for transparent cover and Dahlberg teaches using a glass solar concentrator to increase solar irradiance thereby increasing the efficiency. A glass solar concentrator is a glass cover or a similar. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726